                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

GERALD MCDOWELL                                                       CIVIL ACTION

VERSUS

SOCIAL SECURITY ADMINISTRATION                                        NO. 19-570-BAJ-RLB

                                              ORDER

        Before the Court are the Emergency Motion for Order to Show Cause on Complaint (R.

Doc. 15) filed on November 6, 2019, Motion/Emergency Order and Evidence (R. Doc. 16) filed

on November 8, 2019, Motion for Hearing (R. Doc. 18) filed on November 14, 2019, and

Emergency Motion for Order to Show Cause on Complaint (R. Doc. 19) filed on November 26,

2019.

        Plaintiff initiated this action based on an alleged denial of Social Security Disability

benefits with the filing of his Complaint (R. Doc. 1) on August 28, 2019. Prior to any appearance

of record by the Commissioner, Plaintiff filed several non-dispositive motions, listed in the

preceding paragraph. On December 10, 2019, within the delays allowed by law and the Court’s

Scheduling Order (R. Doc. 5), the Commissioner filed a Motion to Dismiss. (R. Doc. 20).

Therein, the Commissioner argues that Plaintiff’s Complaint should be dismissed in its entirety

pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6). Plaintiff has twenty-one (21) days from the

Commissioner’s filing of the Motion to Dismiss to file his Opposition. (R. Doc. 21).

        The Commissioner’s Motion to Dismiss seeks dismissal of Plaintiff’s claims in their

entirety, and Plaintiff’s non-dispositive motions were filed prior to any appearance by the

Commissioner, such that the Commissioner had no vehicle through which to receive notice.

Accordingly, the Court finds that Plaintiff’s non-dispositive motions are premature, and further
finds good cause to dismiss without prejudice the Emergency Motion for Order to Show Cause

on Complaint (R. Doc. 15) filed on November 6, 2019, the Motion/Emergency Order and

Evidence (R. Doc. 16) filed on November 8, 2019, the Motion for Hearing (R. Doc. 18) filed on

November 14, 2019, and the Emergency Motion for Order to Show Cause on Complaint (R.

Doc. 19) filed on November 26, 2019.

       The aforementioned motions filed by Plaintiff will be dismissed without prejudice to re-

filing after the Court has ruled on the Commissioner’s Motion to Dismiss. Thus, should any of

Plaintiff’s claims remain after the Court has ruled on the Commissioner’s Motion to Dismiss,

Plaintiff may re-file any of the motions dismissed herein. Lastly, the Court notes that Plaintiff

has also filed a Motion for Default Judgment (R. Doc. 13), which is not addressed herein, and

will be resolved in conjunction with the Commissioner’s Motion to Dismiss.

       Accordingly,

       IT IS ORDERED that the Emergency Motion for Order to Show Cause on Complaint

(R. Doc. 15) filed on November 6, 2019, the Motion/Emergency Order and Evidence (R. Doc.

16) filed on November 8, 2019, the Motion for Hearing (R. Doc. 18) filed on November 14,

2019, and the Emergency Motion for Order to Show Cause on Complaint (R. Doc. 19) filed on

November 26, 2019 are all DENIED WITHOUT PREJUDICE as premature.

       Signed in Baton Rouge, Louisiana, on December 12, 2019.



                                              S
                                              RICHARD L. BOURGEOIS, JR.
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
